Citation Nr: 1700246	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-06 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent disabling for service-connected lumbar spine disability (including chronic lumbosacral strain and degenerative disc disease).

2.  Entitlement to service connection for systemic lupus erythematous.

3.  Entitlement to service connection for Raynaud's disease.

4.  Entitlement to service connection for mixed connective tissue disease (also claimed as scleroderma).

5.  Entitlement to service connection for hypertension as secondary to diabetes.

6.  Entitlement to service connection for dental injury.

7.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for erectile dysfunction, and, if so, whether service connection is warranted. 

8.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for diabetes, and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 and July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Martinsburg has jurisdiction, however.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held via videoconference.  The claims file contains a transcript of the hearing.

To the extent the record contains evidence not yet considered by the AOJ, the evidence is not pertinent to the increased rating claim being decided below.  Moreover, the requests to reopen previously denied claims are being granted.  Therefore, the Board may proceed to the merits of the increased rating and requests to reopen.  38 C.F.R. § 20.1304.  The remaining claims are being remanded for further development and readjudication.

The issues of entitlement to service connection for systemic lupus erythematous, Raynaud's disease, mixed connective tissue disease (claimed as scleroderma), dental injury, erectile dysfunction, and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the appeal period, the Veteran's service-connected lumbar spine disability was manifested by limitation of motion of the thoracolumbar spine of, at least, 20 degrees flexion (the earliest point where painful motion was documented to begin) and combined range of motion of 115 degrees, with symptoms of pain and stiffness, but with no evidence of ankylosis or associated neurologic abnormalities other than separately evaluated radiculopathy of both lower extremities.

2.  In a January 2006 rating decision, the RO denied entitlement to service connection for erectile dysfunction.  The Veteran did not appeal that determination or submit new and material evidence within one year.

3.  In an April 2010 rating decision, the RO denied entitlement to service connection for diabetes and reopened and denied service connection for erectile dysfunction.  The Veteran filed a Notice of Appeal and the claims were readjudicated on their merits in an October 2012 Statement of the Case.  The Veteran did not perfect an appeal of those denials.

4.  Evidence received since the most recent denial of the Veteran's diabetes and erectile dysfunction claims is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for a lumbar spine disability have not been met or approximated.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The January 2006 RO decision denying the Veteran's claim of entitlement to service connection for erectile dysfunction is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  The April 2010 RO decision denying the Veteran's claims of entitlement to service connection for diabetes and erectile dysfunction is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  The criteria for reopening the claim of entitlement to service connection for diabetes have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for reopening the claim of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In January 2006, the RO first denied the Veteran's claim of entitlement to service connection for erectile dysfunction on the grounds that he did not have a current disability consisting of erectile dysfunction.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the January 2006 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran filed a new claim, in September 2008, seeking entitlement to service connection for diabetes and seeking to reopen the claim with respect to erectile dysfunction.  In a January 2009 rating decision, the RO denied the diabetes claim on the merits.  The RO also denied reopening of the erectile dysfunction claim in the January 2009 rating decision on the grounds that there was no new and material evidence indicating a current disability.  The Veteran submitted an additional statement in December 2009 specifically referencing the January 2009 denial of the diabetes claim and the denial of reopening the erectile dysfunction claim.  Liberally construing this document, as the Board must, this constitutes a Notice of Disagreement with the January 2009 rating decision.  See 38 C.F.R. § 20.201; Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (emphasizing that pro se filings must be read liberally); see also Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) (holding that "the veteran's efforts to raise issues on direct appeal should be liberally construed").  The RO, however, treated the statement as containing new claims.

In an April 2010 rating decision, the RO "confirmed and continued" the denial of the diabetes and erectile dysfunction claims.  The Veteran filed a Notice of Disagreement with those determinations in June 2010.  The RO issued a Statement of the Case (SOC) in October 2012 reopening the erectile dysfunction claim, but denying it and the diabetes claim on the merits.  The Veteran did not file a timely appeal with respect to the denials of his diabetes and erectile dysfunction claims, so the denials of those claims became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran filed a new claim again seeking reopening of the denied diabetes and erectile dysfunction claims (as well as the back claim) in November 2012.  While the claim was filed within sixty (60) days after the October 2012 SOC, it was submitted on a VA Form 21-526b (Supplemental Claim) and specifically requested reopening of the previously denied claims.  As noted above, the October 2012 SOC had already reopened the claims prior to denying them.  The document contained no indication of an intent to appeal the previously denied claims to the Board, but instead specifically sought adjudication by the RO of a new request to reopen the claims (e.g. "with a complete DRO review").  See 38 C.F.R. § 20.202; see also November 2012 Correspondence from VSO (requesting action on request to reopen with no indication of intent to perfect an appeal).

The RO granted reopening in the August 2013 rating decision currently on appeal, but denied the claims on the merits.  The Veteran filed a timely Notice of Disagreement, so the RO readjudicated the claims in a February 2014 Statement of the Case (SOC).  The Veteran timely filed a substantive appeal.

Notwithstanding that the claims were reopened by the RO, the Board has an independent duty to assess whether a previously denied claim should be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) ("the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened").

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record now contains additional allegations by the Veteran and, more importantly, there is medical evidence of current diagnoses of diabetes and erectile dysfunction, as well as evidence of in-service exposure to contaminated water at Camp Lejeune.  Moreover, there is at least some indication in the record that the Veteran's conditions may be linked to (caused or aggravated by) service-connected conditions or medications he takes for one or more of those conditions.  

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.  The claims of entitlement to service connection for diabetes and erectile dysfunction are reopened.  As explained in the Remand section below, further development is required prior to a determination of the merits of the claims.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Disability Ratings:  General Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

IV.  Increased Rating:  Back Disability

The Veteran claims that his service-connected back disability met the criteria for a rating higher than 40 percent for the period on appeal.  While he has specifically contended that he is entitled to a 50 percent evaluation, see October 2013 Notice of Disagreement, the Board will consider whether the criteria for higher evaluations are met as well.



Rating Criteria

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  The Formula provides, in relevant part, the following ratings:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS), subject to rating under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Medical Evidence:  Back Disability

In connection with the current claim, the Veteran underwent a July 2013 VA examination.  The examiner noted the Veteran's complaints of increased back pain since the 2010 rating decision.  The Veteran reported that the pain was constant in nature, but worsened with weather, walking up stairs or for long distances, and during prolonged standing or sitting.  The Veteran denied incontinence of bowel or bladder.  He took over-the-counter pain medication.  The Veteran reported flare-ups of "severe pain" during which he would call his physician who would suggest use of pain medication.

Upon physical exam, the Veteran's range of motion was 25 degrees forward flexion with painful motion at 25 degrees.  For extension, right and left lateral flexion, and right and left lateral rotation, range of motion was 20 degrees with objective evidence of painful motion at 20 degrees.  Repetitive use testing resulted in the loss of an additional 5 degrees of forward flexion and extension (so a final range of motion of 20 degrees forward flexion and 15 degrees extension), but no other reduction in ranges of motion.  (Therefore, the combined range of motion was 115 degrees.)  The examiner noted functional losses and/or impairments including less movement than normal, excess fatigability, and pain on movement.  The Veteran had lumbar spine tenderness, but no muscle guarding or spasm.

 Muscle strength testing was 5/5 throughout the lower extremities with no muscle atrophy.  Reflexes were normal as well as sensation of the upper anterior thigh and thigh/knee.  The Veteran had decreased sensation at the lower leg/ankle and the feet/toes.  (The examiner later noted that the decreased sensations in the feet were not related to the lumbar spine disability.)  Straight leg testing was negative.  The examiner noted radiculopathy with mild numbness of both lower extremities with mild involvement of the sciatic nerve.  The examiner noted no other neurological abnormalities.

The examiner opined that the Veteran did not have IVDS.  He noted use of a cane.  The examiner indicated there were no other pertinent physical findings.  With respect to functional impact, the examiner noted problems with heavy lifting. 

The Veteran was previously provided a VA examination in February 2010.  That examination revealed forward flexion of 25 degrees, extension of 20 degrees, left and right lateral flexion and lateral rotation of 20 degrees.  (Combined range of motion was 125 degrees.)  The examiner noted an antalgic gait with posture and head position normal.  There was some evidence of spasms, guarding, pain with motion, and tenderness.  The examiner specifically indicated no evidence of ankylosis.  The symptoms included stiffness, fatigue, decreased motion, weakness, spasms, and pain.  The Veteran indicated being able to walk about one quarter of a mile.  The Veteran also reported "severe" flare-ups once every two to three weeks lasting for "hours."  The Veteran reported being "quite limited" during flare-ups.  His back condition had a severe impact on chores, shopping, exercise, sports, recreation, and traveling.  The condition had a moderate impact on bathing, dressing, and toileting.

The Veteran's exam in December 2008 showed considerably better symptoms than those revealed in the July 2013 examination.  As the Veteran has indicated, his symptoms and functional impairments worsened since the 2008 VA examination.  At that time, his ranges of motion were 40 degrees forward flexion, 20 degrees extension, right and left lateral flexion of 20 degrees, and right and left lateral rotation of 30 degrees.  (Combined range of motion of 160 degrees.)  The examiner indicated the condition prevents sports and exercise, results in moderate impairments in chores, shopping, recreation, and traveling, and does not impact feeding, bathing, dressing, toileting, and grooming.

Treatment records, both during the period on appeal and prior to the period on appeal, document complaints of back pain, but do not contain detailed findings (such as range of motion) that would assist in rating the condition.  See October 2013 VA Arthritis Note ("Chronic back pain, described as a dull achey sensation that is worse with movement...Back stiffness present throughout the day.").  Notably, no physician has opined that the Veteran has ankylosis of the thoracolumbar spine.

Analysis:  Back Disability

The Board notes, initially, that the Veteran was granted service connection for radiculopathy of the right and left lower extremities and has been assigned 10 percent ratings for each condition.  The Veteran did not appeal those ratings.  His current appeal specifically sought a 50 percent rating for his back disability.  Therefore, the symptoms of both lower extremities are subject to separate ratings and, so, will not be used to grant a higher evaluation for the service-connected back disability.  See 38 C.F.R. § 4.14 ("the evaluation of the same manifestation under different diagnoses [is] to be avoided").

The Board acknowledges that the Veteran contends that his service-connected back disability warrants a higher evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, including painful motion and functional impact, particularly as they illuminate or underscore the medical opinions of record.

The range of motion findings documented in the Veteran's medical records and VA examinations were most limited at the July 2013 VA examination where combined range of motion was 115 degrees with a forward flexion of 20 degrees.  The forward flexion meets the criteria for a 40 percent rating (30 degrees or less).  However, the combined range of motion of 115 degrees barely exceeds the criteria for a 20 percent rating (120 degrees) and no examiner or treating physician has indicated that the Veteran has ankylosis of the thoracolumbar spine.

Even were the Board to conclude that the Veteran's range of motion and functional limitations during flare-ups more closely approximates favorable ankylosis of the thoracolumbar spine, the 40 percent rating is warranted even where there is favorable ankylosis of the entire thoracolumbar spine.

A higher, 50 percent rating would only be warranted where there is unfavorable ankylosis of the thoracolumbar spine.  The evidence in this case indicates that the Veteran is able to move his spine, even during flare-ups, and that the functional limitations are of the type and severity to be expected in the case of favorable ankylosis of the thoracolumbar spine or severely limited range of motion (e.g. 30 degrees or less of forward flexion).  There are no findings or complaints that would be considered comparable to those seen in an individual with unfavorable ankylosis, such as symptoms comparable to difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching.  While he has neurological impairment in the lower extremities and is separately compensated for such, there is no suggestion in the medical evidence that these impairments are due to nerve root stretching.  

Likewise, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Here, the competent medical evidence indicates that there is not ankylosis of the thoracolumbar spine, much less the entire spine.  Therefore, a 100 percent rating is not warranted on the evidence of record.

The Board reiterates that a higher rating is only warranted under the currently assigned diagnostic code for unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  Here, multiple VA examiners have found that the Veteran retains significant (though restricted) range of motion and have explicitly indicated that the Veteran does not have ankylosis.

A higher 60 percent evaluation would be warranted if the Veteran had IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  The VA examiners have consistently indicated that the Veteran does not have IVDS, however.  In addition, the evidence does not support finding that the Veteran had incapacitating episodes of the requisite duration during any portion of the appeal period.  Therefore, a higher rating under DC 5243 is also not warranted.

In short, the greater weight of the medical evidence is against finding that the Veteran's back symptoms and functional limitations met or more closely approximated the criteria for any rating higher than 40 percent disabling, including after consideration of the DeLuca criteria and the associated neurological abnormalities.  Accordingly, the Board denies entitlement to an initial evaluation in excess of 20 percent for the Veteran's service-connected back disability for any portion of the appeal period prior to May 14, 2010.  38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5243; Hart v. Mansfield, 21 Vet. App. 505 (2007) (consideration must be given to staged ratings).

The Veteran has not argued that he is entitled to an extraschedular rating, so the Board will not provide a detailed analysis of that issue.  The Board notes that his combined evaluation for all of his service-connected disabilities has been 100 percent throughout the entire appeal period.

V.  Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Veteran had a hearing before the undersigned VLJ in which he provided testimony and argument on the issues currently on appeal.  The undersigned VLJ specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to the existence of evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in July 2012, January 2013, and July 2013.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  VA satisfied its duties to notify the Veteran.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record or that VA could not obtain because the Veteran did not provide an authorization for release of the identified records.  See, e.g., March 2016 Board Hearing Transcript (indicating the Veteran intended to obtain private treatment and would submit the records directly to VA, but not identifying the physician or facility).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  Also, in the context of the Veteran discussing his intent to seek private care, this was in the context of his claims based on Camp Lejeune exposures, which are being remanded; he did not state he would be seeking private care for his back condition.

VA also satisfied its duty to obtain a medical examination.  VA has provided the Veteran with an examination to evaluate the condition being decided to obtain the necessary medical opinions.  The July 2013 examination and opinions are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Neither the Veteran nor his representatives have argued that the July 2013 examination was inadequate.

The current record is sufficient to make a determination regarding service connection with respect to the Veteran's claim; therefore, VA has no obligation to obtain further medical examinations or opinions in connection with those claims.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Entitlement to a rating in excess of 40 percent disabling for service-connected lumbar spine disability is denied.


REMAND

The Veteran has not been afforded an examination with respect to his conditions allegedly related to exposure to contaminated water while at Camp Lejeune.  The exposure to contaminated water has been conceded by VA and the Veteran has been diagnosed with each of the conditions for which he seeks service connection in this matter.  For the reasons stated below, he is entitled to an examination with respect to each of the issues prior to a determination of the merits of his claims.

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The evidence of record indicates that the Veteran has discussed with his physicians his concern that exposure to toxins caused one or more of his current conditions, including lupus, Raynaud's disease, and/or the mixed connective tissue disease.  His physicians appear to indicate the etiological link is medically plausible, but offered no opinion on whether the link was likely in this case.  See, e.g., October 2013 VA Arthritis Note (suggesting muscle biopsy to evaluate toxin theory and/or contacting the NIH for information).  The Veteran is entitled to an examination and medical opinion regarding any potential etiological relationship between the exposure and his conditions.

With respect to diabetes, there is little evidence of a causal nexus between the Veteran's diabetes and his active service and/or medications prescribed for service-connected conditions other than the Veteran's own lay concerns.  But see July 2006 VA Progress Note (diagnosing diabetes and noting "off the atypical antipsychotic medication" which medications may increase the risk of developing diabetes).   Giving the Veteran the benefit of every doubt, the facts of exposure to toxic chemicals and later development of diabetes (as well as his use of multiple medications that could, plausibly cause or aggravate his diabetes) satisfy the low threshold for obtaining an examination and opinion.  See also August 2012 Report of General Information (documenting representation to the Veteran that he would be scheduled for examinations with respect to his diabetes and erectile dysfunction).

The Veteran's hypertension and erectile dysfunction claims are inextricably intertwined with the remanded claims relating to lupus, Raynaud's disease, mixed connective tissue disease, and diabetes.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  Therefore, the hypertension and erectile dysfunction claims will also be remanded.

Finally, with respect to claims of entitlement to service connection for dental disabilities for compensation purposes, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

There is evidence of record that the Veteran has suffered some bone loss of the mandible that prevents replacement of a missing tooth with an implant.  See March 2016 VA Dentistry Note ("bony defect in [the mandibular anterior] area [such that there] is inadequate bone in the [illegible] dimension for implants.").  However, the evidence also indicates that the Veteran has dentures and it is not clear whether the tooth/teeth at issue can be replaced with dentures or other appliances rather than implants.  Id. (noting successful insertion of appliance and providing instructions on care of dentures).  As importantly, the record does not contain a competent medical or dental opinion linking the bone loss to the in-service injury.  

Given the documented in-service injury and the medical evidence of bone loss which prevents replacement with an implant, the Board will remand the dental claim for examination and an opinion as well.

Also, it appears that there are missing VA treatment records relevant to, at least, the dental claim.  See March 2016 Board Hearing Tr. (indicating continued dental treatment); March 2016 VA Dentistry Note (appearing to indicate prior dental treatment and future planned treatment which is not reflected in the medical evidence of record).  The most recent upload of complete VA medical records occurred in February 2014.  Remand is necessary to obtain any additional, relevant VA treatment records.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional relevant evidence including VA treatment records from Martinsburg since February 2014.

2.  Only after obtaining the above VA records, then the Veteran should be provided an examination with respect to his systemic lupus erythematous, Raynaud's disease, mixed connective tissue disease (claimed as scleroderma), hypertension, erectile dysfunction, and diabetes.  The entire claims file should be reviewed by an examiner.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

Lupus, Raynaud's Disease, Mixed Connective Tissue Disease, Scleroderma

a.  Identify the diagnosis or diagnoses of the Veteran's symptoms (from 2012 through the present) which have previously been attributed to lupus erythematous, Raynaud's disease, mixed connective tissue disease, and/or scleroderma.

If the examiner disagrees with previous diagnoses in the medical record, it would be helpful if the examiner identified the correct diagnosis and explained the basis of his disagreement with the diagnosis in the medical record.

b.  For each condition identified in response to (a), is it at least as likely as not (50 percent probability or greater) that the condition was incurred in or otherwise related to his military service, including the in-service exposure to contaminated water at Camp Lejeune.

It would be helpful if the examiner discussed any relevant medical literature pertaining to the Camp Lejeune contaminated water and/or the toxins contained therein in relation to the diagnosed condition(s).

Diabetes

c.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diabetes was incurred in or otherwise related to his military service, including the in-service exposure to contaminated water at Camp Lejeune.

It would be helpful if the examiner discussed any relevant medical literature pertaining to the Camp Lejeune contaminated water and/or the toxins contained therein in relation to the diagnosed condition(s).

d.  If the examiner provides a negative response to (c), is it at least as likely as not (probability of at least 50 percent) that the Veteran's diabetes was caused by any of his service-connected conditions, particularly including medication (e.g. atypical antipsychotics) taken therefore?  The examiner is referred to the Veteran's hearing transcript where he discusses his medication history.

e.  If the examiner provides a negative response to (d), is it at least as likely as not (probability of at least 50 percent) that the Veteran's diabetes is aggravated by any of his service-connected conditions, particularly including medication (e.g. atypical antipsychotics) taken therefore?

Hypertension

f.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was incurred in or otherwise related to his military service, including the in-service exposure to contaminated water at Camp Lejeune.

It would be helpful if the examiner discussed any relevant medical literature pertaining to the Camp Lejeune contaminated water and/or the toxins contained therein in relation to the diagnosed condition(s).

g.  If the examiner provides a negative response to (f), is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension was caused by the Veteran's diabetes?

h.  If the examiner provides a negative response to (g), is it at least as likely as not (probability of at least 50 percent) that the Veteran's diabetes is aggravated by the Veteran's diabetes?

Erectile Dysfunction

i.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was incurred in or otherwise related to his military service, including the in-service exposure to contaminated water at Camp Lejeune.

It would be helpful if the examiner discussed any relevant medical literature pertaining to the Camp Lejeune contaminated water and/or the toxins contained therein in relation to the diagnosed condition(s).

j.  If the examiner provides a negative response to (i), is it at least as likely as not (probability of at least 50 percent) that the Veteran's erectile dysfunction was caused by the Veteran's diabetes or medications he takes for that condition and/or for service-connected disabilities?  The examiner is referred to the Veteran's hearing transcript where he discusses his medication history.

k.  If the examiner provides a negative response to (g), is it at least as likely as not (probability of at least 50 percent) that the Veteran's diabetes is aggravated by the Veteran's diabetes or medications he takes for that condition and/or for service-connected disabilities?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  After the RO completes any additional development deemed necessary, schedule the Veteran for a VA examination with a dentist to determine the nature and etiology of any current dental condition.  The examiner should review the Veteran's claims folder and note that review in the examination report.  Specifically, the examiner's opinion should address the following: 

a.  Diagnose any current dental condition.

b.  State whether it is at least as likely as not (50 percent or greater probability) that any current dental condition was incurred or is otherwise related to an in-service event or injury, including injury sustained during boxing matches.

c.  With respect to any missing teeth, state whether the teeth are replaceable with a suitable implant, denture, or appliance.

4.  Thereafter, the RO/AMC should readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


